DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2021 has been entered.
Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Independent claim 1 was amended to require the resin rich peel ply including a curable second matrix comprising one or more multifunctional epoxy resins and a curing agent, and removing the peel ply leaving a thin film of partially cured second matrix providing a surface having chemically reactive functional groups, and physically modifying the surface of the thin film using a dry physical surface treatment selected from plasma treatment, laser ablation, irradiation using ion beam, and sand blasting. 
Rodriguez [“Plasma Pre-Treatment for Adhesive Bonding of Aerospace Composite Components,” cited in 7/27/2021 IDS] discloses a method of bonding that combines the use of a peel ply and a plasma treatment. Rodriguez fails to disclose a multifunctional epoxy in the peel ply that is partially cured, and leaves behind a thin film of partially cured thin film having chemically active functional groups. Rodriguez does not disclose treating a partially cured thin film of multifunctional epoxy resin that already includes chemically reactive functional groups, as required by the claims. 
MacAdams [US2015/0056433, previously cited] applying a peel ply comprising multifunctional epoxy (paragraph 0020, 0032-0034); partially curing the peel ply and removing the peel ply leaving a thin film of partially cured thin film with a roughened surface and chemically active functional groups (paragraph 0020).  MacAdams discloses performing a surface treatment on a composite substrate, as an alternative to forming a peel ply (paragraph 0024).  MacAdams does not suggest or teach physically modifying the surface of the thin film using a dry physical surface treatment using one of the claimed treatment techniques.  
Kanazawa [US2004/0242794, previously cited] and Hicks [US8632651, previously cited] both disclose plasma surface treatments to form active groups on a composite surface.  They are not directed toward treating a partially cured thin film of multifunctional epoxy resin that already includes chemically reactive functional groups.  
Claim 1 is allowable as the prior art does not disclose physically modifying the surface of the thin film of partially cured multifunctional epoxy resin  having chemically reactive functional groups using a dry physical surface treatment selected from plasma treatment, laser ablation, irradiation using ion beam, and sand blasting. Claims 3-13 depend from an allowable base claim, incorporate the allowable subject matter though dependency and are allowable for the same reasons as the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
August 4, 2012